Order, Supreme Court, New York County (Joan B. Lobis, J.), entered December 19, 2012, which granted the petition seeking to direct respondents to create, file and issue a birth certificate for petitioner’s deceased grandfather, unanimously reversed, on the law, without costs, the petition denied, and the proceeding brought pursuant to CPLR article 78 dismissed. The Clerk is directed to enter judgment accordingly.
New York City Health Code (24 RCNY) § 201.11 (c) prohibits, among other things, registering or issuing a delayed birth certificate for a deceased person. Although we understand why petitioner wanted to obtain the certificate, and agree that petitioner submitted adequate proof, there is no legal authority to grant her the requested certificate.
Concur — Acosta, J.P., DeGrasse, Richter, Manzanet-Daniels and Feinman, JJ.